DECISION
MORROW, Chief Justice.
Fano of Fagaalu offered certain land, known as Laifikoko, in the village of Fagaalu for registration as the communal land of the Fano title. The offer was accompanied by a survey. Faataliga of Fagaalu objected to such proposed registration claiming that it was his property. Hence this litigation. Sec. 905 of the American Samoan Code. On the day preceding the hearing the Court visited the land in the presence of both parties.
We conclude from the evidence, in some respects conflicting, that Tusolo now 77 years old helped his brother Fano Tui to clear this land from the bush before the Government was established and that Fano Tui planted it with taro, bananas and coconuts. Under these circumstances Leifikoko became the property of the Fano in accordance with Samoan customs. See on acquisition of original title to property by occupancy, II Blackstone, p. 8. Private land titles were not affected by the extension of the jurisdiction of the United States to American Samoa. I Hyde, International Law, p. 235; United States v. Percheman 7 Peters 51, 86-87; Talo v. Poi, No. 16-1937 (Am. Samoa); Toilolo v. Ilaoa, No. 5-1937 (Am. Samoa).
The weight of the testimony is to the effect that the Faataliga is the talking chief of the Fano. The evidence convinces us that the Fano had possession of this land until Fano Sailiata gave permission to his talking chief Faataliga Taamilo, the father of the present Faataliga, to occupy and use it in accordance with Samoan custom. In response to the question “Did you hear that authority given?” Tuaolo testified “Yes, I did.” Then the witness was asked “Who gave it?” and the answer “Fano Sailiata.” Tuaolo testified that Faataliga Taamilo rendered service to the Fano. Fiasili’s testimony was also to the effect that Faataliga Taamilo rendered service to Fano Sailiata. We believe *378that the present Faataliga was chosen for that title by Fano Sailiata. The evidence supports that conclusion.
Tui, the brother of Faataliga, testified that both he and Faataliga are members of the Fano family. Tui further testified that the Faataliga title is under the jurisdiction of the Fano. Uso, who has been a resident of Fagaalu for 24 years was asked “Is the Faataliga a title in the Fano family?” He answered “That is right.” Solinuu was asked “Did Faataliga Taamilo render any service to the title (meaning the Fano title) after he got the title?” She replied “Yes he was rendering service to Fano Sailiata.” Then in answer to the question “Did he render service up until his death?” she stated “That is correct.” Faataliga went on the witness stand and admitted that he was a member of the Fano family.
Faataliga, the objector, succeeded Faataliga Taamilo in 1935. He has not rendered any service to the Fano since acquiring the title. As the Faataliga he succeeded his father in the possession of the land in dispute.
Our conclusion from all of the evidence is that the land Leifikoko is the communal family land of the Fano title; that a few years after the government was established the then Fano in his capacity as matai of the Fano family assigned this land to Faataliga Taamilo, his talking chief, for use by the Faataliga in accordance with the Samoan custom; that Faataliga Taamilo occupied the land and rendered service to Fano Sailiata until the former’s death; that the objector was then selected for the title Faataliga by the Fano and continued in possession of the land which his father had had. Upon our view of the evidence it is our duty to declare the land Leifikoko in Fagaalu the communal family land of the Fano in her capacity as matai of the Fano family.
Accordingly, it is ADJUDGED, ORDERED and DECREED that the land Leifikoko in the village of Fagaalu is *379the communal land of the Fano family of whom Fano Solinuu is the present matai and the Registrar of Titles will so register it.
Inasmuch as it has been considered that Faataliga Tapuva is a member of the Fano family and its talking chief and has been using the land Leifikoko for many years under Samoan custom, the Court expresses the view that he as the Faataliga has the moral right to continue to use such land in accordance with Samoan customs and that the Fano should not deprive him of its use.
Costs in the sum of $12.50 are hereby assessed against Faataliga Tapuvae the same to be paid within thirty days.